Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made the 16th day of June, 2019,
by and among PROSPERITY BANK, a Texas banking association having a principal
place of business at 1301 North Mechanic Street, El Campo, Texas 77437
(“Employer”), LEGACYTEXAS BANK, a Texas banking association having a principal
place of business at 5851 Legacy Circle, Suite 1200, Plano, Texas 75024 (the
“Bank”) and J. Mays Davenport, an individual who resides in the State of Texas
(“Employee”).

WHEREAS, this Agreement is being entered into in connection with the Agreement
and Plan of Reorganization, dated as of June 16, 2019 (the “Merger Agreement”),
by and between Prosperity Bancshares, Inc., a Texas corporation (“Bancshares”),
and LegacyTexas Financial Group, Inc., a Maryland corporation (the “Company”);
and

WHEREAS, Employee’s agreement to and compliance with the provisions of Article V
of this Agreement are a material factor, material inducement and material
condition to Bancshares’ participation in the transactions contemplated by the
Merger Agreement. Moreover, Employee acknowledges that a substantial portion of
the value of the transactions contemplated by the Merger Agreement is Employee’s
promises to refrain from competing with the Bank, Employer, or Bancshares as set
forth in Article V hereof; and

WHEREAS, prior to the entry into the Merger Agreement, Employee was an officer
of the Bank and is receiving a considerable benefit as a result of the
transactions contemplated by the Merger Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

ARTICLE I

TERM OF EMPLOYMENT

1.1 Term. Provided that Employee is employed by the Bank immediately preceding
the Effective Time (as defined in the Merger Agreement), Employer hereby employs
Employee and Employee hereby accepts employment with Employer under this
Agreement for a period of three (3) years (the “Term”) beginning as of the
Effective Time; provided, however, that this Agreement may be terminated earlier
as hereinafter provided. However, if (i) the Merger Agreement is terminated for
any reason, (ii) Employee’s employment with the Bank terminates for any reason,
or (iii) the Prior Agreement (as defined below) is not terminated and liquidated
in accordance with Section 1.2 hereof, in each case, before the Effective Time
occurs, (a) Employee will not be employed under this Agreement and all of the
provisions of this Agreement will terminate upon the earlier of the time of
termination of the Merger Agreement or the time of termination of Employee’s
employment with the Bank or, in the case of (iii) above, immediately prior to
the Effective Time, and (b) there will be no liability of any kind under this
Agreement. Subject to Section 7.6 below, this Agreement shall terminate
automatically upon the expiration of the Term.



--------------------------------------------------------------------------------

1.2 Termination of Prior Agreement. The Bank and Employee are parties to that
certain Change in Control and Severance Benefits Agreement dated November 25,
2013 (the “Prior Agreement”), which provides for severance benefits pursuant to
its terms and conditions. The Bank and Employee hereby agree to take action to
terminate and fully liquidate the Prior Agreement in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
Treasury Regulation Section 1.409A-3(j)(4)(ix)(B) within thirty (30) days prior
to the Effective Time. In connection with such termination and liquidation,
Employee acknowledges that he will not receive Transaction Payments (as defined
in the Prior Agreement) in an aggregate amount greater than the Reduced Payment
(as defined in the Prior Agreement). The Bank and Employee agree that the Prior
Agreement shall not be deemed to be terminated unless and until the requirements
of Treasury Regulation Section 1.409A-3(j)(4)(ix)(B) are satisfied, including
the requirement that any other agreements, methods, programs and other
arrangements that are required to be aggregated with the Prior Agreement are
terminated and liquidated. Employee acknowledges that, upon the termination of
the Prior Agreement, Employee shall have no further rights under the Prior
Agreement. Employee acknowledges that the benefits that Employee will receive
pursuant to this Agreement constitute consideration to which Employee is not
otherwise entitled and is adequate consideration to support termination of the
Prior Agreement and replacement by this Agreement.

ARTICLE II

TITLE AND DUTIES OF EMPLOYEE

2.1 Title. As of the Effective Time, Employee is hereby employed by Employer as
Senior Executive Vice President & Director of Corporate Strategy.

2.2 Primary Duties. Employee shall perform such duties as are consistent with
Employee’s title set forth above in Section 2.1, and shall perform such other
work as may be assigned to him subject to the instructions, directions, and
control of Employer, which shall be consistent with the type and nature of work
normally performed by senior banking officers and as may be assigned by Employer
from time to time.

2.3 Engaging in Other Employment. While employed by Employer, Employee shall
devote all of his entire productive time, ability, and attention to the business
of Employer during Employer’s normal business hours.

ARTICLE III

COMPENSATION

3.1 Base Salary. As compensation for employment services rendered under this
Agreement, Employee shall be entitled to receive from Employer an annual rate of
salary (“Base Salary”) of $415,000.00, subject to applicable taxes and
withholdings, paid semi-monthly and prorated for any partial employment period
during the Term of this Agreement. The Base Salary shall not be reduced during
the Term of this Agreement, but may be increased, in Employer’s sole discretion,
in accordance with the then existing procedures of Employer.

 

2



--------------------------------------------------------------------------------

3.2 Bonus. Prior to the Effective Time, Employee will be paid a bonus by the
Bank for the 2019 calendar year, which bonus shall be consistent with the Bank’s
bonus program in effect as of the date of execution of this Agreement and the
Bank’s past practice. For each calendar year thereafter, during the Term of this
Agreement, Employee will participate in the Employer’s Executive Committee
formulaic bonus program and will be eligible to earn up to 100% of his base
salary in the form of a bonus determined and paid pursuant to the terms of such
program.

3.3 Signing Bonus. As consideration for Employee’s execution of this Agreement,
including Employee’s agreement to the covenants set forth in Section 5.3(b),
Employee shall receive a one-time signing bonus of $225,000.00, less applicable
withholdings (the “Signing Bonus”), which shall be paid to Employee within ten
(10) Business Days following the Effective Time. Notwithstanding anything herein
to the contrary, the amount of the Signing Bonus is subject to reduction to the
extent necessary under Section 6.11 of this Agreement.

3.4 Other Compensation. Employee shall be eligible to participate in the
stock-based incentive compensation programs administered by the Board of
Directors of Bancshares pursuant to the terms of the plans then in effect and in
accordance with Section 5.6 below.

3.5 Automobile Allowance. During the Term of this Agreement, Employer shall
provide Employee with a monthly automobile allowance of $600.00, subject to
applicable taxes and withholdings, paid through the normal payroll practices of
Employer.

3.6 Cell Phone Allowance. During the Term of this Agreement, Employer shall
provide Employee with a monthly cell phone allowance of $100.00, subject to
applicable taxes and withholdings, paid through the normal payroll practices of
Employer.

ARTICLE IV

REIMBURSEMENT OF EMPLOYEE BUSINESS EXPENSES AND

PARTICIPATION IN EMPLOYER BENEFIT PLANS

4.1 Out of Pocket Expenses. Employee is authorized to incur reasonable business
expenses for promoting the business of Employer, including expenditures for
entertainment, meals and travel and other similar business expenses, in
accordance with Employer policy. Employer will reimburse Employee from time to
time for all such business expenses; provided, that Employee presents Employer
with appropriate documentation of such expenditures in accordance with
Employer’s established procedures relating to such reimbursements.

4.2 Participation in Employer Benefit Plans. Until the termination of Employee’s
employment, Employee will be eligible to participate in all compensation
programs and employee benefit plans maintained by Employer from time to time and
generally available to the officers and employees of Employer, subject to the
terms of such programs and plans. Employer reserves the right to amend or cancel
any compensation programs and employee benefit plans at any time in its sole
discretion, subject to the terms of such programs and plans and applicable law.

 

3



--------------------------------------------------------------------------------

4.3 Reimbursements and In-Kind Benefits in General. All reimbursements under
this Agreement shall be paid to Employee as soon as administratively practicable
after Employee has provided the appropriate documentation, but in no event shall
any reimbursements be paid later than the last day of the calendar year
following the calendar year in which the expense was incurred. Notwithstanding
anything herein to the contrary, to the extent required by Section 409A of the
Code: (a) the amount of expenses eligible for reimbursement or in-kind benefits
provided under this Agreement during a calendar year will not affect the
expenses eligible for reimbursement or in-kind benefits provided in any other
calendar year, and (b) the right to reimbursement or in-kind benefits provided
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

ARTICLE V

RESTRICTIVE COVENANTS

5.1 Confidential Information. “Confidential Information” means and includes the
Bank’s and Employer’s, and their affiliated entities’, confidential or
proprietary information or trade secrets. Confidential Information includes, but
is not limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, including, but not limited to
the following: information regarding past and current customers and investors
and business affiliates and contractors; information regarding the industry not
generally known to the public; strategies, methods, books, records, and
documents; technical information concerning products, equipment, services, and
processes; procurement procedures, pricing, and pricing techniques; including
contact names, services provided, pricing, type and amount of services used,
financial data; pricing strategies and price curves; positions; plans or
strategies for expansion or acquisitions; budgets; research; financial and sales
data; trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; payments or rates paid to
consultants or other service providers. Confidential Information includes any
such information that Employee may originate, learn, have access to or obtain,
whether in tangible form or memorized. Additionally, Employee recognizes that
the Confidential Information is dynamic and ever-changing. Confidential
Information does not include information that is generally available to and
known by the public, provided that such disclosure to the public is through no
direct or indirect fault of the Employee or person(s) acting on the Employee’s
behalf. Employee acknowledges that the Bank’s and Employer’s respective
businesses are highly competitive, that this Confidential Information
constitutes a valuable, special and unique asset used by each of the Bank and
Employer in its business, and that protection of such Confidential Information
against unauthorized disclosure and use is of critical importance to the Bank
and Employer.

5.2 Promises of Employer and the Bank. The Bank promises and agrees that
reasonably soon after the execution of this Agreement by Employee, the Bank
shall provide Employee with Confidential Information in an expanded nature than
that already provided to Employee by the Bank. In addition, Employer promises
and agrees that, reasonably soon after the execution of this Agreement by
Employee and during the Term and as part of the employment under this Agreement,
Employer shall provide Employee with Confidential Information, which will enable
Employee to perform his job for Employer. In addition, after the Effective Time,
Employee will have immediate access to, or knowledge of, Confidential

 

4



--------------------------------------------------------------------------------

Information of third parties, such as actual and potential customers, suppliers,
partners, joint ventures, investors, and financing sources of Employer. Employee
acknowledges that: (a) the Bank and Employer have devoted substantial time,
effort, and resources to develop and compile the Confidential Information;
(b) public disclosure of such Confidential Information would have an adverse
effect on the businesses of the Bank and Employer; (c) the Bank and Employer
would not disclose such information to the Employee, nor would the Bank or
Employer employ or continue to employ the Employee without the agreements and
covenants set forth in this Article V; and (d) the provisions of this Article V
are reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.

5.3 Employee’s Promises.

(a)    Non-Disclosure Obligations. Employee agrees that Employee will not, at
any time during the period of his employment with the Bank or Employer, and
after the Employee’s termination date, make any unauthorized disclosure,
directly or indirectly, of any Confidential Information of the Bank or Employer,
or confidential information belonging to third parties that was obtained by
Employee during his employment with the Bank or Employer (excepting any third
party confidential information provided to Employee independently of Employee’s
employment with the Bank or Employer), or make any use thereof, directly or
indirectly, except in performance of Employee’s duties for the Bank or Employer.
Employee also agrees that Employee shall promptly deliver to the Bank or
Employer, as directed, upon the termination of employment or at any other time
at the Bank or Employer’s request, without retaining any copies, all documents
and other material in Employee’s possession relating to any Confidential
Information or other information of the Bank or Employer, or Confidential
Information regarding third parties learned as an employee of the Bank or
Employer.

(b)    Restrictive Covenants. Ancillary to the consideration to be provided
pursuant to this Agreement, including but not limited to the Bank’s and
Employer’s agreement to provide Confidential Information to Employee and
Employee’s agreement not to disclose Confidential Information, and in order to
protect the Confidential Information, Employee agrees to the non-competition and
non-solicitation provisions set forth in this Section 5.3(b)(1)-(2) (the
“Restrictive Covenants”). Employee agrees that, for the Restricted Period, as
defined below, Employee will not, except as an employee of the Bank or Employer,
in any capacity for Employee or others, directly or indirectly:

 

  (1)

Non-Competition Obligations

(A)    anywhere in the geographic area comprised of the Counties of: Collin,
Dallas, Denton, Jack, Parker, Tarrant, Wise (collectively, the “Market Area”),
(a) compete in, engage in, or contribute knowledge to, a business similar to or
otherwise competitive with that of the Bank or Employer, or (b) compete in,
engage in, or contribute knowledge to that type of business which the Bank or
Employer (i) has plans to engage in, or (ii) has engaged in during the preceding
twelve (12) month period if, in either the case of (i) or (ii), within the
twenty-four (24) months before the termination of Employee’s employment from
Employer, Employee had access to information regarding the proposed plans or the
business in which the Bank or Employer engaged;

 

5



--------------------------------------------------------------------------------

(B)    take any action to invest in, own, manage, operate, control, participate
in, be employed or engaged by or be connected in any manner with any
partnership, corporation or other business or entity engaging in a business
similar to or otherwise competitive with that of the Bank or Employer anywhere
within the Market Area. Notwithstanding the foregoing, the Employee is permitted
hereunder to own, directly or indirectly, up to one percent (1%) of the issued
and outstanding securities of any publicly traded financial institution
conducting business in the Market Area;

 

  (2)

Non-Solicitation Obligations

(A)    call on, solicit, service, or attempt to do any of the foregoing with
respect to, customers or prospective customers of the Bank or Employer if,
within the twelve (12) months before the termination of Employee’s employment
with the Bank or Employer, Employee had material contact with the customer or
prospective customer, or had obtained material information about the customer or
prospective customer; or

(B)    hire, retain, call on, solicit for hire or induce to leave employment,
any individual who is or was an employee of the Bank or the Employer on the date
of, or within the three (3) month period before the date of, such hire,
retention, solicitation or inducement, provided that such individual is an
individual whom Employee had contact with, knowledge of, or association with in
the course of Employee’s employment with the Bank or Employer, and Employee will
not assist any other person or entity in such activities.

Notwithstanding anything else provided herein, if Employee is a licensed
attorney, securities broker or real estate broker or agent, or certified public
accountant, Employee shall not be prohibited from representing or serving as an
agent for any insured depository institution or holding company thereof or other
individual or entity in such capacity.

5.4 Restricted Period. The non-competition obligations set forth in
Section 5.3(b)(1) shall apply from the Effective Time through the end of the
Term, regardless of whether Employee’s employment terminates prior to the end of
the Term, and the non-solicitation obligations set forth in Section 5.3(b)(2)
shall apply from the Effective Time through the later of (a) the end of the
Term, regardless of whether Employee’s employment terminates prior to the end of
the Term or (b) one (1) year following the date of Employee’s termination of
employment with the Bank, Employer or their affiliated entities (any transfer of
employment between the Bank, the Employer, and any affiliated entities does not
constitute termination of employment) (the restricted time period in the case of
non-competition or non-solicitation, as applicable, is the “Restricted Period”).
However, if the Merger Agreement is terminated for any reason before the
Effective Time occurs, the Restrictive Covenants will not apply, all of the
provisions of this Agreement will terminate, and there will be no liability of
any kind under this Agreement.

5.5 Restrictive Covenants Reasonable. The parties to this Agreement hereby agree
that the Restrictive Covenants set forth in this Article V are ancillary to this
Agreement, which is an otherwise enforceable agreement. Employee agrees that his
promises in this Article V are reasonable and reasonably necessary to protect
the legitimate business interest of the Bank, the Employer, and their affiliated
entities.

 

6



--------------------------------------------------------------------------------

5.6 Consideration.

(a)     In consideration for the above obligations of the Employee, on the fifth
(5th) business day after the Effective Time, Employer shall deliver to Employee
a restricted stock award agreement issued pursuant to the Prosperity Bancshares,
Inc. 2012 Stock Incentive Plan granting to Employee 10,000 shares of Bancshares
restricted common stock (“Restricted Stock”). The forfeiture restrictions
applicable to the Restricted Stock shall lapse on the third (3rd) anniversary of
the grant date, provided that Employee is employed by Employer on such date.

(b)     The Bank promises and agrees that reasonably soon after the execution of
this Agreement by Employee, it shall provide Employee with Confidential
Information in an expanded nature than that already provided to Employee.

(c)     In addition, after the Effective Time, Employer agrees to provide
Employee with access to Confidential Information relating to Employer’s business
and to specialized training regarding Employer’s methodologies and business
strategies, which will enable Employee to perform his job for Employer. After
the Effective Time, Employee also will have immediate access to, or knowledge
of, new Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources,
etc. of Employer.

5.7 Enforcement and Legal Remedies. The Bank, Employer and Employee acknowledge
and agree that breach of any of the covenants made by Employee in this Agreement
would cause irreparable injury to the Bank or Employer, which could not
sufficiently be remedied by monetary damages; and, therefore, that the Bank or
Employer shall be entitled to obtain such equitable relief as declaratory
judgments; temporary, preliminary and permanent injunctions, without posting of
any bond, and order of specific performance to enforce those covenants or to
prohibit any act or omission that constitutes a breach thereof.

5.8 Tolling. In the event that Employer shall file a lawsuit in any Court of
competent jurisdiction alleging a breach of the Non-Competition Obligations by
the Employee, then any time period set forth in this Agreement including the
time periods set forth above, will be extended one month for each month the
Employee was in breach of this Agreement, so that Employer is provided the
benefit of the full Restricted Period.

ARTICLE VI

TERMINATION RIGHTS

6.1 Termination for Cause by the Employer. The Employer may terminate this
Agreement and Employee’s employment for Cause (as defined hereinafter), such
termination to be effective immediately upon written notice to Employee. Any
termination of Employee’s employment under this Section 6.1 will not be in
limitation of any other right or remedy which the Employer may have under this
Agreement, at law, or in equity. The term “Cause” means (a) Employee’s fraud,
embezzlement, theft or misappropriation of funds or other property of the
Employer or its affiliated entities, (b) self-dealing or gross negligence in the
performance by

 

7



--------------------------------------------------------------------------------

Employee of his duties pursuant to this Agreement, (c) the repeated failure or
refusal by Employee to perform his lawful duties to the Employer as provided
herein, other than due to Disability, (d) the commission by Employee of any
willful acts of bad faith or gross misconduct against the Employer or its
affiliated entities, (e) the indictment of Employee for a felony or other
criminal act involving dishonesty or other moral turpitude, whether or not
relating to his employment with the Employer, (f) the material violation by
Employee of a lawful, established policy or procedure of the Employer and
(g) the Employee’s material breach of any provision of this Agreement; provided
that with respect to clauses (c) and (f) and (g), Employer shall give Employee
written notice of the breach or other failure on the part of Employee and the
actions necessary to correct such breach, if applicable. If Employee fails to
cure the breach or failure within fifteen (15) days of receipt of such notice or
if the breach or failure is incurable, Employer may proceed to terminate
Employee’s employment for Cause without further notice.

6.2 Termination by Employer Upon Employee’s Disability. The Employer may
terminate this Agreement and Employee’s employment upon a determination of
Disability (as defined below), such termination to be effective immediately upon
written notice to Employee. The term “Disability” means Employee’s inability to
perform his usual services to the Employer because of mental or physical illness
or injury for the consecutive days as defined in the Employer’s disability
policy then in effect, which inability to perform will be determined by a
physician reasonably selected by the Employer.

6.3 Termination Upon Employee’s Death. In the event of Employee’s death, this
Agreement and Employee’s employment under this Agreement shall immediately
terminate.

6.4 Termination by Employer Other Than for Cause, Disability or Death.
Notwithstanding anything to the contrary contained in this Agreement, the
Employer may terminate this Agreement and Employee’s employment under this
Agreement for any or no reason during the Term (i.e., other than for Cause or
Disability), such termination to be effective immediately upon the giving of
written notice to Employee from the Employer.

6.5 Termination by Employee. Employee shall have the right, at his election and
for any reason prior to the expiration of the Term of this Agreement, to
voluntarily terminate this Agreement and his employment with Employer upon
thirty (30) days’ written notice. Such notice requirement may be waived by
Employer at its sole discretion.

6.6 Termination by Expiration. This Agreement shall terminate upon the
expiration of the Term. Although the Agreement shall expire, Employee’s
employment with Employer shall not automatically terminate upon expiration of
the Term.

6.7 Certain Payments Following Termination of Employment.

(a)    If, during the Term of this Agreement, Employee’s employment with the
Employer is terminated by the Employer for Cause or Disability, or if Employee
voluntarily terminates employment with the Employer, Employee shall thereafter
be entitled to receive from the Employer payment of any accrued but unpaid Base
Salary, less applicable taxes, withholding, and deductions, through the date of
employment termination and expense reimbursements through the date of such
termination for which Employee is entitled to reimbursement in

 

8



--------------------------------------------------------------------------------

accordance with Section 4.1 (collectively, the “Accrued Benefits”), and
Employee’s Restrictive Covenants set forth in Article V shall continue during
the Restricted Period. For the avoidance of doubt, the Accrued Benefits do not
include the yet to be accrued Base Salary that Employee would have earned had
his employment not terminated prior to the expiration of the Term.

(b)    If, during the Term of this Agreement, Employee’s employment with the
Employer is terminated during the Term by the Employer for any reason other than
for Cause or Disability, Employee shall be entitled to receive from the Employer
(1) the Accrued Benefits (payable within thirty (30) days after the date of
termination), and (2) provided Employee has executed a release in a form
reasonably acceptable to the Employer and such release has become effective
prior to the sixtieth (60th) day following the date of termination, Employee
shall be entitled to (A) a lump sum payment equal to payment of Base Salary for
the remaining portion of the Term of this Agreement, less applicable statutory
deductions, payable on the sixtieth (60th) day following the date of
termination, and (B) the forfeiture restrictions applicable to the Restricted
Stock set forth in Section 5.6 hereof shall lapse on a pro rata basis at a rate
of 33% for each full year of employment completed during the Term. Further,
Employee’s obligations set forth in Article V shall continue during the
Restricted Period.

(c)    If Employee’s employment with the Employer is terminated upon Employee’s
death, Employee’s legal representatives shall thereafter be entitled to receive
from the Employer payment of the Accrued Benefits within thirty (30) days after
the date of death, and Employee’s Non-Competition Obligations set forth in
Article V shall automatically cease.

(d)    If this Agreement terminates by expiration, as set forth in Section 6.6,
Employee shall be entitled to receive the Accrued Benefits, and Employee’s
Restrictive Covenants set forth in Article V shall continue during the
Restricted Period.

6.8 Code Section 409A.

(a)    Notwithstanding any provision of this Agreement to the contrary, if at
the time of Employee’s termination of employment with Employer, Employee is a
“specified employee” as defined in Section 409A of the Code, then to the extent
that any amount to which Employee is entitled in connection with the termination
of his employment is subject to Section 409A of the Code, payments of such
amounts to which Employee would otherwise be entitled during the six (6) month
period following Employee’s termination of employment will be accumulated and
paid in a lump sum on the first day of the seventh month after the date of
Employee’s termination of employment. The first sentence of this paragraph shall
apply only to the extent required to avoid Employee’s incurrence of any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder.

(b)    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

(c)    If any provision of this Agreement (or of any award of compensation)
would cause Employee to incur any additional tax or interest under Section 409A
of the Code or any regulations or Treasury guidance promulgated thereunder,
Employer may reform such provision; provided, that Employer shall (1) maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the provisions of Section 409A of the Code and
(2) notify and consult with Employee regarding such amendments or modifications
prior to the effective date of any such change.

6.9 Return of Property. Upon Employee’s termination of employment for any
reason, or at any time upon Employer’s request, Employee (or Employee’s executor
or personal representative in the event of Employee’s death or Disability) shall
immediately return to the Employer all property of the Employer, including, but
not limited to, all keys, credit cards and all other property of the Employer in
Employee’s possession.

6.10 Resignation of All Other Positions. Upon termination of the Employee’s
employment for any reason, the Employee shall be deemed to have resigned from
all positions that the Employee holds as an officer or member of the Board (or a
committee thereof) of Employer, the Bank, or any of their affiliates.

6.11 Code Section 280G. If any of the payments or benefits received or to be
received by Employee (including, without limitation, any payment or benefits
received in connection with a change in control or Employee’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this
Section 6.11, be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then such 280G Payments shall be reduced in a manner
determined by the Employer that is consistent with the requirements of
Section 409A until no amount payable to Employee will be subject to the Excise
Tax.

ARTICLE VII

GENERAL PROVISIONS

7.1 Notices. Any notices to be given hereunder by either party to the other may
be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of the Agreement, but each party may change its address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of three (3) days after mailing.

7.2 Entire Agreement. This Agreement sets forth the entire agreement of the
parties relating to the subject matter hereof, and, effective after the
Effective Time, supersedes any other employment agreements or understandings,
written or oral, between the Employer or its predecessors and the Employee,
including, without limitation, the Prior Agreement. The Employee has no oral
representations, understandings or agreements with the Bank or Employer

 

10



--------------------------------------------------------------------------------

or any of their officers, directors or representatives covering the same subject
matters as this Agreement. The Agreement is the final, complete and exclusive
statement and expression of the agreement between the Bank, Employer and the
Employee and of all the terms of this Agreement, and it cannot be varied,
contradicted or supplemented by evidence of any prior or contemporaneous oral or
written agreements.

7.3 Governing Law. All questions concerning the validity, operation and
interpretation of this Agreement and the performance of the obligations imposed
upon the parties hereunder shall be governed by the laws of the State of Texas.
Exclusive venue of any dispute relating to this Agreement shall be, and is
convenient in, Harris County, Texas. Employee agrees that he will not contest
venue in Harris County, Texas or the application of Texas laws to any dispute
relating to, connected with or arising under this Agreement.

7.4 Modification. This Agreement shall not be amended, modified, or altered in
any manner except in writing signed by both parties.

7.5 Failure to Enforce Not Waiver. Any failure or delay on the part of the Bank,
Employer or Employee to exercise any remedy or right under this Agreement shall
not operate as a waiver. The failure of either party to require performance of
any of the terms, covenants or provisions of this Agreement by the other party
shall not constitute a waiver of any of the rights under the Agreement. No
forbearance by either party to exercise any rights or privileges under this
Agreement shall be construed as a waiver, but all rights and privileges shall
continue in effect as if no forbearance had occurred. No covenant or condition
of this Agreement may be waived except by the written consent of the waiving
party. Any such written waiver of any term of this Agreement shall be effective
only in the specific instance and for the specific purpose given.

7.6 Survival. Notwithstanding anything in this Agreement to the contrary, upon
the expiration or other termination of this Agreement following the Effective
Time, the respective rights and obligations of the parties hereto shall survive
such expiration or other termination to the extent necessary to carry out the
mutual intention of the parties under this Agreement, including, without
limitation, the provisions of Article V.

7.7 Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall remain in full force and effect, as if this Agreement has been
executed without any such invalid provisions having been included. Such invalid
provision shall be reformed in a manner that is both (i) legal and enforceable,
and (ii) most closely represents the parties’ original intent.

7.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

7.9 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Bank, Employer and Employee, and their respective heirs,
executors, administrators, successors and assigns, including, without
limitation, any successor by merger, consolidation or stock purchase of the
Bank, Employer and any entity or person that acquires all or substantially all
of the assets of the Bank or Employer.

 

11



--------------------------------------------------------------------------------

[Signature Page Immediately Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed as of the date first written above.

 

PROSPERITY BANK EMPLOYER By:  

/s/ David Zalman

Name:   David Zalman Title:   Senior Chairman and Chief Executive Officer
LEGACYTEXAS BANK THE BANK By:  

/s/ Kevin J. Hanigan

Name:   Kevin J. Hanigan Title:   President and CEO EMPLOYEE

/s/ J. Mays Davenport

J. Mays Davenport